         Case 3:19-cv-01414-KM Document 21 Filed 08/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JUDY ANNE BEAR,

                       Plaintiff,                 CIVIL ACTION NO. 3:19-CV-01414

       v.                                                (MEHALCHICK, M.J.)

ANDREW M. SAUL, Commissioner of
Social Security,

                       Defendant.


                                          ORDER

      AND NOW, this 21st day of August, 2020, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that:

            1. The Commissioner’s decision to deny plaintiff Judy Anne Bear benefits under
               Title II of the Social Security Act (see Doc. 1) is AFFIRMED;

            2. The Clerk of Court is directed to enter FINAL JUDGMENT in favor of the
               Commissioner and against Bear; and

            3. The Clerk of Court is directed to CLOSE this case.


                                                        BY THE COURT:


Dated: August 21, 2020                                  s/ Karoline Mehalchick
                                                        KAROLINE MEHALCHICK
                                                        United States Magistrate Judge
